Citation Nr: 1402302	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-20 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. Section 1151 (West 2002) for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active military service from July 1982 to January 1983.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision issued in August 2008 by the Department of Veterans Affairs (VA), Regional Office (RO), in Pittsburgh, Pennsylvania.  The Veteran testified before an RO Hearing Officer in February 2010.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC). VA will notify the Veteran if further action is required.


REMAND

In December 2013, the appellant submitted a letter to the RO which indicated that he wanted to present testimony before the Board at the RO.  Such a request was seconded by his accredited representative when the representative submitted his "Written Brief Presentation" in June of 2013.  The Veteran is entitled to this hearing.  38 C.F.R. § 20.703 (2013). 

The case is therefore REMANDED for the following development:  

The agency of original jurisdiction should schedule the Veteran for a hearing before the Board at the RO.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

